                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO


JEREMY LAJEUNESSE,

                Plaintiff,
v.                                                            No. 1:18-CV-00214 KG-JHR


BNSF RAILWAY COMPANY,

                Defendant.

     ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF PAGE LIMITS

       THIS MATTER having come before the Court on Defendant BNSF Railway Company’s

Unopposed Motion for Extension of Page Limits, and the Court having reviewed the Motion and

determined that it is unopposed, hereby enters an extension of page limits as to Defendant BNSF

Railway Company’s Reply in Support of its Motion to Dismiss to exceed the page limitation set

forth under D.N.M. L.R. 7.5 such that the Reply totals no more than twenty (20) pages.




                                            _____________________________________
                                            UNITED STATES DISTRICT JUDGE

Submitted by:

ATKINSON, BAKER & RODRIGUEZ, P.C.

/s/ Julia E. McFall
Julia E. McFall
Attorneys for Defendant

Approved as to form by:

/s/ approved 1.24.19
Marc Zito
Attorney for Plaintiff
